[J-55-2020]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT

     SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


    COMMONWEALTH OF PENNSYLVANIA,                 :   No. 14 EAP 2019
                                                  :
                       Appellee                   :   Appeal from the judgment of
                                                  :   Superior Court entered on
                                                  :   September 11, 2018 at No. 2168
                v.                                :   EDA 2017 affirming the Order
                                                  :   entered on May 31, 2017 in the
                                                  :   Court of Common Pleas,
    INGRAM MOORE,                                 :   Philadelphia County, Criminal
                                                  :   Division at No. CP-51-CR-0132231-
                       Appellant                  :   1994.
                                                  :
                                                  :   SUBMITTED: May 27, 2020


                                          OPINION
JUSTICE MUNDY                                            DECIDED: March 25, 2021
         We granted review in this case to determine the propriety of raising a claim in a

habeas corpus petition that the sentencing statute under which Appellant was sentenced

is unconstitutionally vague, or if such a claim is properly considered an illegal sentence

claim cognizable solely under the mandates of the Post-Conviction Relief Act (PCRA).1

After careful consideration, we determine such a claim is an illegal sentence claim and

must be brought in a PCRA petition.

         On April 17, 1995, a jury convicted Appellant, Ingram Moore, of murder in the first

degree and possession of an instrument of a crime2 for the September 18, 1993 murder

of Kevin Levy. The specific facts surrounding Appellant’s conviction are not relevant to

1   42 Pa.C.S. §§ 9541-9546.
2   18 Pa.C.S. § 2502(a); 18 Pa.C.S. § 907, respectively.
the issues currently before us. Pertinent to the issues before us, the trial court sentenced

Appellant to a mandatory sentence of life imprisonment without the possibility of parole

for first degree murder pursuant to 18 Pa.C.S. § 1102(a).3 Appellant appealed to the

Superior Court which affirmed his judgment of sentence, and this Court denied his petition

for allowance of appeal. Commonwealth v. Moore, 701 A.2d 780 (Pa. Super. 1997)

(unpublished memorandum), allocatur denied 705 A.2d 1306 (Pa. 1997). Accordingly,

Appellant’s judgment of sentence became final on March 7, 1998 when his time to file a

petition for writ of certiorari with the United States Supreme Court expired. Appellant filed

a federal Writ of Habeas Corpus in United States District Court on September 23, 1999,

which was dismissed as time-barred. Appellant had not filed any state post-conviction

petitions until the present actions.

       In April 2015, Appellant filed a Petition for Writ of Habeas Corpus ad Subjiciendum

in the civil division of the Philadelphia County Court of Common Pleas. The petition

alleged Appellant was being held illegally because the State Correctional Institute at

Mahony, where he is incarcerated, did not have a copy of his signed sentencing order.

After his petition was transferred to the criminal trial division, Appellant filed an Amended

Petition for Writ of Habeas Corpus adding a claim that his continued incarceration violated

the Eighth Amendment of the United State Constitution’s bar against cruel and unusual

punishment and violated his due process rights. Appellant’s petition lay dormant until he

filed a Motion to Compel Disposition on March 12, 2016. Appellant then filed another

Petition for Writ of Habeas Corpus on April 15, 2016 raising a claim that his continued

incarceration was illegal as the statute he was sentenced under was unconstitutionally


3 The section provided at the time of Appellant’s offense: “A person who has been
convicted of a murder of the first degree shall be sentenced to death or a term of life
imprisonment. . . .” 18 Pa.C.S. § 1102(a) (as of 1993).



                                       [J-55-2020] - 2
vague for failing to give defendant notice that a sentence of life imprisonment meant

without parole.4 Having received no response to his petitions, on October 4, 2016

Appellant filed a Petition for Writ of Mandamus and/or Extraordinary Relief with this Court.

This Court granted Appellant’s petition, to the extent it was for a Writ of Mandamus, on

November 30, 2016 and directed the Court of Common Pleas of Philadelphia County to

adjudicate Appellant’s filing within ninety days. Moore v. Court of Common Pleas Phila.

County, 116 EM 2016 (per curiam Order 11/30/16).

         At some point, although the timing is unclear from the record, the trial court

appointed counsel to represent Appellant regarding his petitions. Appointed counsel

analyzed Appellant’s habeas petitions under the PCRA and concluded Appellant did not

have any meritorious claims. Counsel subsequently filed a Finley5 letter on April 18, 2017,

requesting to withdraw based on this determination. The trial court issued a notice of

intent to dismiss pursuant to Pa.R.Crim.P 907 on April 21, 2017, and Appellant filed a

reply on May 6, 2017. Thereafter, the trial court dismissed Appellant’s petitions on May

31, 2017 “pursuant to the [PCRA].” Trial Court Order, 5/31/17. Appellant filed a timely

pro se notice of appeal.

         The Superior Court, in a unanimous unpublished memorandum, affirmed the trial

court’s dismissal and held the trial court correctly viewed Appellant’s petitions for habeas

relief as petitions for post-conviction relief under the PCRA. In making this determination,

the Superior Court noted a writ of habeas corpus is properly considered a PCRA petition

if the issue raised is cognizable under the PCRA. Commonwealth v. Moore, 2018 WL

4326691, at *1 (Pa. Super. 2018) (unpublished memorandum) (citing Commonwealth v.

West, 938 A.2d 1034, 1043 (Pa. 2007)). The panel further noted the issue of the legality


4   This is the only claim currently before this Court.
5   Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988).


                                         [J-55-2020] - 3
of a petitioner’s sentence is a cognizable PCRA claim. Id. (citing Commonwealth v.

Burkett, 5 A.3d 1260, 1275 (Pa. Super. 2010)).           The court determined Appellant’s

petitions attacked the legality of his sentence “as [Appellant] contended it was imposed

without legal authority” and were therefore properly considered PCRA petitions. Id.

Appellant’s petitions were untimely and therefore the trial court properly dismissed them

as it did not have jurisdiction to address the substantive issues raised in the petitions. Id.

We granted Appellant’s request for allowance of appeal to address the following

questions:

              a. Did the lower court abuse its discretion in turning the State
              Writ of Habeas Corpus into a PCRA petition, then time barring
              the petition?

              b. Does the Superior Court panel’s opinion in question conflict
              with another Superior Court panel on the same legal question
              of PCRA cognizability?
Commonwealth v. Moore, 214 A.3d 232 (Pa. 2019) (per curiam).6

       Appellant’s challenge to the Superior Court’s determination that his vagueness

claim is an illegal sentence claim cognizable under the PCRA raises a purely legal

question and, as such, our review is plenary. Commonwealth v. Parrish, 224 A.3d 682,

689 (Pa. 2020). A claim a petitioner is serving an illegal sentence is cognizable under the

PCRA, as long as the claim is raised in a timely petition. Commonwealth v. Fahy, 737

A.2d 214, 223 (Pa. 1999). Historically, an illegal sentence claim was limited to a claim

that a sentence exceeded the maximum sentence prescribed by law or was imposed by

a court lacking jurisdiction. Commonwealth v. DiMatteo, 177 A.3d 182, 192 (Pa. 2018).



6 Upon granting allowance of appeal we referred Appellant’s case to the pro bono
coordinator and ultimately Attorney Matthew A. Hammermesh, Esq. was appointed to
represent Appellant.     Subsequently, Attorney Hammermesh’s colleague Attorney
Christina A. Matthias, Esq. entered her appearance as co-counsel.


                                       [J-55-2020] - 4
Over the years, however, the definition of what constitutes an illegal sentence has

expanded.

       In order to address Appellant’s claims that the Superior Court erred in addressing

his petitions under the PCRA, it is necessary to begin with the language of the PCRA

statute. The scope of the PCRA statute is set forth, in pertinent part:

              This subchapter provides for an action by which persons
              convicted of crimes they did not commit and persons serving
              illegal sentences may obtain collateral relief. The action
              established in this subchapter shall be the sole means of
              obtaining collateral relief and encompasses all other common
              law and statutory remedies for the same purpose that exist
              when this subchapter takes effect, including habeas corpus
              and coram nobis.
42 Pa.C.S. § 9542.

       To be eligible for relief a petitioner’s conviction or sentence must be the result of

one of the following:

              (i) A violation of the Constitution of this Commonwealth or the
              Constitution or laws of the United States which, in the
              circumstances of the particular case, so undermined the truth-
              determining process that no reliable adjudication of guilt or
              innocence could have taken place.

              (ii) Ineffective assistance of counsel which, in the
              circumstances of the particular case, so undermined the truth-
              determining process that no reliable adjudication of guilt or
              innocence could have taken place.

              (iii) A plea of guilty unlawfully induced where the circumstances
              make it likely that the inducement caused the petitioner to plead
              guilty and the petitioner is innocent.

              (iv) The improper obstruction by government officials of the
              petitioner’s right of appeal where a meritorious appealable
              issue existed and was properly preserved in the trial court.

              (v) Deleted




                                      [J-55-2020] - 5
              (vi) The unavailability at the time of trial of exculpatory evidence
              that has subsequently become available and would have
              changed the outcome of the trial if it had been introduced.

              (vii) The imposition of a sentence greater than the lawful
              maximum.

              (viii) A proceeding in a tribunal without jurisdiction.
42 Pa.C.S. § 9543(a)(2).

       We will address both of Appellant’s issues together as they are intertwined.

Appellant argues the Superior Court’s opinion in this case is at odds with its opinion,

issued a few months prior, in Commonwealth v. Rouse, 191 A.3d 1 (Pa. Super. 2018). In

Rouse, the appellant had filed a Petition for Writ of Habeas Corpus, arguing his sentence

for second degree murder pursuant to 18 Pa.C.S. § 1102(b)7 violated his due process

rights because the statute was unconstitutionally vague as it did not make clear to a

reasonable person that a sentence of life imprisonment is without the possibility of parole.

The trial court determined appellant’s claim implicated the legality of his sentence and

therefore construed appellant’s habeas petition as a petition for post-conviction relief

under the PCRA. Rouse filed his petition outside of the PCRA’s timeliness requirements,

and none of the timeliness exceptions applied, so the trial court determined it did not have

jurisdiction to address appellant’s petition and dismissed it. Rouse, 191 A.3d at 4. On

appeal, in considering if the trial court correctly construed appellant’s habeas petition as

a PCRA petition, the Superior Court looked at the PCRA’s eligibility for relief requirements

set out in Section 9543(a)(2). In doing so it found

              [T]he only provisions of Section 9543(a)(2) that might arguably
              pertain to sentencing claims which, like the one presented by
              [a]ppellant in his Habeas Petition, do not also pertain to
              matters of underlying guilt or innocence, are Sections

7The section provided at the time of Rouse’s offense: “A person who has been convicted
of murder of the second degree . . . shall be sentenced to a term of life imprisonment.”
18 Pa.C.S. § 1102(b) (as of 2005).


                                       [J-55-2020] - 6
              9543(a)(2)(vii) and (viii).     As the jurisdiction of the
              trial/sentencing court is not in question, that leaves only
              Section 9543(a)(2)(vii), which permits relief under the PCRA
              statute for claims involving the “imposition of a sentence
              greater than the lawful maximum.”
Id. at 5 (internal citations omitted). The court determined appellant’s claim did not qualify

for relief under Section 9543(a)(2)(vii) either, stating

              Appellant does not explicitly claim that his sentence exceeds
              the lawful maximum, nor is his claim easily construed as such.
              Instead, he contends that - in crafting the sentencing statute
              for second degree murder - the legislature failed to give
              adequate or reasonable notice of the penalty for that offense,
              especially in light of other sentencing provisions, such as the
              minimum/maximum rule. If anything, [a]ppellant is challenging
              the minimum sentence imposed (that is, that no minimum
              sentence was imposed); he does not claim that his sentence
              exceeded the lawful maximum.
Id.

       The Superior Court also determined Rouse’s claim did not fall within one of the

four categories of illegal sentence claims Pennsylvania courts had previously found to be

cognizable under the PCRA. These claims include: “(1) claims that the sentence fell

‘outside of the legal parameters prescribed by the applicable statute’; (2) claims involving

merger/double jeopardy; and (3) claims implicating the rule in Apprendi v. New Jersey,

530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed 2d 435 (2000).” Id. (quoting Commonwealth v.

Lawrence, 99 A. 3d 116, 122 (Pa. Super. 2014)) (internal citations omitted).8 The fourth

category of illegal sentence claims recognized as cognizable under the PCRA are claims

pertaining to the Eighth Amendment’s Cruel and Unusual Punishment Clause. Id. (citing

Lawrence, 99 A.3d at 122). Instead of being an illegal sentence claim cognizable under

the PCRA, the Superior Court, citing Lawrence, found that Rouse’s claim was a legal

question involving sentencing, not a challenge to the trial court’s authority or actions but

8The third category also includes claims brought under Apprendi’s progeny, including
Alleyne v. United States, 570 U.S. 99 (2013).


                                       [J-55-2020] - 7
rather the “legislature’s ostensible failure to provide adequate notice of the penalty for

second degree murder.” Id. The Superior Court therefore found appellant’s claim was

properly raised in a habeas petition.9

       Appellant argues his void for vagueness challenge to Section 1102(a) is legally

identical to Rouse’s void for vagueness claim against Section 1102(b). Appellant’s Brief

at 33-34. He therefore argues the Superior Court’s decision in this case, that his claim is

cognizable under the PCRA, is directly at odds with the contrary holding in Rouse. Id.

       Appellant agrees with the Rouse Court that a claim asserting a sentencing statute

is void for vagueness is not cognizable under the PCRA and is instead properly raised in

a habeas petition.10 Appellant concedes that an issue cognizable under the PCRA must

be brought through the PCRA’s procedures. He argues, however, that the PCRA only

governs petitions that raise an issue invoking one of the eligibility for relief requirements

set out in Section 9543(a)(2). Appellant’s Brief at 16 (citing Commonwealth v. Peterkin,

722 A.2d 638, 640 (Pa. 1998); Commonwealth v. Taylor, 65 A.3d 464, 466 (Pa. Super.

2013)). Appellant argues that claims outside these specific areas must be brought

through a habeas petition. Id. Appellant asserts his claim that the statute he was

sentenced under is void for vagueness is not a claim that falls within the specified claims

available for relief under the PCRA and therefore was properly brought in a habeas

petition.

       Appellant, like the appellant in Rouse, is not challenging the jurisdiction of the

sentencing court, accordingly Appellant avers Section 9543(a)(2)(viii) does not apply.

9 In Rouse, the Superior Court, however, found appellant waived his claim because he
did not raise the constitutionality of § 1102(b) at sentencing or in a post-sentence motion.
Rouse, 191 A.3d at 7.
10  Appellant, however, disagrees with the Rouse court’s determination the issue is waived
if the petitioner does not raise it at sentencing or in a post-sentence motion. Appellant’s
Brief at 36-40.


                                         [J-55-2020] - 8
Appellant asserts Section 9543(a)(2)(vii) also does not apply as he is not claiming his

sentence of life in prison without the possibility of parole is above the statutory maximum

sentence prescribed for first degree murder under Section 1102(a). Appellant notes,

however, that Pennsylvania courts have recognized the four types of illegal sentence

claims cognizable under the PCRA as set forth in Rouse.

       According to Appellant, this Court only recently began to expand the concept of

illegal sentences beyond claims directly related to whether a sentence exceeded the

lawful maximum. Id. at 23. In Commonwealth v. Barnes, 151 A.3d 121 (Pa. 2016), this

court held that a claim under Alleyne, that imposition of a mandatory minimum sentence

under a statute later determined to be unconstitutional was an illegal sentence claim on

direct appeal. Id. at 23 (citing Barnes, 151 A.3d at 127). Subsequently, in Commonwealth

v. DiMatteo, 177 A.3d 182 (Pa. 2018), this Court held an Alleyne claim is cognizable under

the PCRA. Appellant argues that, while Alleyne claims do not assert the sentence

imposed is beyond the lawful maximum and therefore do not implicate the explicit

language of Section 9543(a)(2)(vii), they are similar to the illegal sentence claims

previously deemed cognizable under the PCRA. Id. at 24. According to Appellant, the

similarity is that, like claims that a sentence is beyond the legal maximum, Alleyne claims

address the boundaries of a permissible sentence. Id. Appellant argues we should not

further expand the types of illegal sentence claims cognizable under the PCRA. Id. at 25.

       Appellant seeks to differentiate his vagueness claim from Alleyne claims. To this

end, he contends a vagueness challenge to a sentencing statute does not implicate the

boundaries of a sentence but rather calls into question the notice a criminal statute must

give to defendants of a potential sentence. Id. at 28. In Appellant’s opinion, such a claim

is not related in any way to the eligibility requirements set out in Section 9543(a)(2) and,




                                      [J-55-2020] - 9
as such, is not cognizable under the PCRA and can be raised through a habeas petition.

Id. 11

         Upon review of our recent holdings, Appellant’s claim that his issue is not

cognizable under the PCRA lacks merit. In Barnes, we found an Alleyne claim raised in

a direct appeal implicated the legality of the sentence because the sentencing court was

constrained to impose a mandatory minimum sentence that was later determined to be

unconstitutional, even though the sentence fell within the boundaries laid out in the

sentencing statute. We stated “[a]s that sentencing provision has now been rendered

unconstitutional on its face . . . it is as if that statutory authority never existed.” Barnes,

151 A.3d at 127 (internal citations omitted). We found any sentence imposed under such

authority is an illegal sentence and therefore the claim was not waived even though

appellant did not raise the issue before the trial court or in his 1925(b) statement. Id.; See

also Commonwealth v. Monarch, 200 A.3d 51, 56 (Pa. 2019) (finding a claim a sentence

imposed pursuant to a sentencing statute that unconstitutionally required an enhanced

mandatory minimum sentence for appellant’s refusal to submit to blood testing was an

illegal sentence claim).

         In DiMatteo, applying the rule set out in Barnes, we found an Alleyne claim

cognizable under the PCRA when appellant’s sentence was not final at the time Alleyne

was decided, and he raised the claim in a timely filed PCRA petition. In doing so, we

noted the PCRA specifically states it “provides for an action by which persons convicted

of crimes they did not commit and persons serving illegal sentences may obtain collateral


11The Commonwealth did not submit a brief in this matter. The Commonwealth filed four
requests for extensions of time to file its brief in this matter. This court granted the first
three but denied the fourth. After that denial the Commonwealth filed an Application for
Leave to File a Brief for Appellee Nunc Pro Tunc, which this court denied. Order, 3/17/20.
The Commonwealth attached a proposed brief to its application, to which Appellant filed
a Reply Brief.


                                      [J-55-2020] - 10
relief.” DiMatteo 177 A.3d at 192 (quoting 42 Pa.C.S. § 9642). We also recognized that

the PCRA’s eligibility-for-relief requirements do not specifically mention illegal sentences

but rather provide relief from “[t]he imposition of a sentence greater than the lawful

maximum[;] or [a] proceeding in a tribunal without jurisdiction.” Id. (quoting 42 Pa.C.S.

§ 9543(vii), (viii)). In determining appellant was entitled to relief we stated:

                     However, the traditional view of sentence illegality
                     claims was limited to either a sentence that exceeded
                     that statutory maximum or one imposed by a court
                     lacking jurisdiction. In Barnes, this Court adopted a
                     test to determine whether a sentencing claim is illegal,
                     thereby expanding the concept of illegal sentencing.
                     That the PCRA speaks to addressing illegal sentences
                     and specifically sentences exceeding the lawful
                     maximum or imposed by a court without jurisdiction,
                     does not preclude [appellant] from obtaining relief from
                     his unquestionably illegal sentence as legality of the
                     sentence is always subject to review within the PCRA
                     where, as here, the petition is timely.
Id. (internal citations omitted); see also Commonwealth v. McIntyre, 232 A.3d 609, 619

(Pa. 2020) (holding a sentence imposed for a conviction under a statute found void ab

initio implicated the legality of the sentence and was cognizable under the PCRA).

       The void for vagueness doctrine “prevents the government from imposing

sanctions under a criminal law that fails to give fair notice of the proscribed conduct.”

Commonwealth v. Herman, 161 A.3d 194, 204 (Pa. 2017) (citing Johnson v. United

States, 576 U.S. 591, 595 (2015). A sentencing court does not have authority to sentence

a defendant pursuant to an unconstitutionally vague sentencing statute. See Johnson,

supra; Welch v. United States, ---- U.S. ----, 136 S.Ct. 1257, 1262 (2016). If Section

1102(a) is void for vagueness, the sentencing court would not have been permitted to

sentence Appellant to life without the possibility of parole. The authority to impose that

sentence would have not existed.         Section 1102(a) is the only section under the

sentencing code that sets out the sentence to be imposed for a conviction of first degree


                                      [J-55-2020] - 11
murder. This is exactly the type of claim we determined implicated the legality of the

sentence in Barnes and found cognizable under the PCRA in DiMatteo.12

       Further, if Appellant’s vagueness claim is successful it would satisfy the eligibility

for relief requirements of Section 9543(a)(2). If the sentencing statute under which the

sentencing court imposed sentence is void, and there is not another applicable

sentencing statute, the sentencing court had no authority to impose any sentence at all

on Appellant. If the court had no statutory authority to impose any sentence at all then

any sentence imposed is a sentence greater than the lawful maximum, thus qualifying

Appellant for relief under Section 9543(a)(2)(vii).

       Appellant’s claim is, therefore, cognizable under the PCRA. This finding does not

expand the types of illegal sentences cognizable under the PCRA nor does it contravene

the explicit language of the statute. Our finding that such a claim is cognizable under the

PCRA, however, is in direct contradiction to the Superior Court’s decision in Rouse and,

as such, we reject the Superior Court’s ruling in Rouse.

       As Appellant’s claim is cognizable under the PCRA he is required to bring it under

that statute and to comply with all applicable requirements, including timeliness. See

Peterkin, supra at 640. Appellant’s sentence became final March 7, 1998 so his petition

is facially untimely, and he has neither pled nor proven any of the timeliness exceptions



12 This author joined Chief Justice Saylor’s concurrence in Commonwealth v. Barnes, 151
A.3d 121 (Pa. 2016), sharing his concern that expanding the formulation for “illegal
sentence” could complicate our issue preservation jurisprudence. Given the Majority
holding in Barnes, I have subsequently joined and authored other decisions employing its
approach. Cf Commonwealth v. DiMatteo, 177 A.3d 182 (Pa. 2018). These cases,
however, involve questions of law relative to the legality or constitutionality of statutes or
procedures. I perceive no basis to construe the concept of “illegal sentence” relied on
here so expansively as to apply to issues where resolution is dependent on a factual
finding with a party responsible for the production and persuasion of the evidence. In such
cases, including the sufficiency of the evidence example suggested by Chief Justice
Saylor in his concurring opinion, the limitations of issue preservation remain unaffected.


                                      [J-55-2020] - 12
available. See 42 Pa.C.S. § 9545(b)(1). His petition is thus untimely. The timeliness

requirements of the PCRA are jurisdictional in nature, and courts cannot address the

merits of an untimely petition. Commonwealth v. Bennett, 930 A.2d 382, 387 (Pa. 2007).

Accordingly, the trial court did not have jurisdiction to address the merits of Appellant’s

petition and the petition was, therefore, correctly dismissed. The order of the Superior

Court is affirmed.


Justices Baer, Todd, Donohue, Dougherty and Wecht join the opinion.

Chief Justice Saylor files a concurring opinion.




                                     [J-55-2020] - 13